Citation Nr: 0125589	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic bronchitis in service or 
continuity of respiratory symptomatology after service.  
There is no competent evidence of a relationship between any 
respiratory disorder treated in service and the veteran's 
current diagnosis of chronic bronchitis.  


CONCLUSION OF LAW

Chronic bronchitis was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
the December 1997 rating decision, February 1998 statement of 
the case, and subsequent supplemental statements of the case, 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in April 2001, the RO explained the impact of 
the VCAA and invited the veteran to submit or identify 
additional evidence in support of his claim.  The veteran's 
April 2001 response did not include any additional evidence 
or identify any other evidence not already of record.  
Although the RO previously denied the claim as not well 
grounded, supplemental statements of the case issued after 
the April 2001 letter addressed the issue on the merits.  

With respect to the duty to assist, the claims folder appears 
to contain all service medical records and relevant VA 
treatment records.  The veteran has not authorized VA to 
obtain and private medical records.  The Board acknowledges 
that the VCAA requires VA to provide a medical examination or 
opinion in certain circumstances.  38 U.S.C. § 5103A(d); 66 
Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(4)).  However, as discussed in detail below, those 
circumstances are not present in this case.  In addition, the 
Board finds that the veteran has had ample opportunity to 
submit evidence and argument in support of his claim.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records showed that he was 
hospitalized in January 1963 with complaints of cough, chest 
pain, fever, and chills.  The diagnosis was acute bronchitis.  
He responded well to treatment and was discharged about one 
week later.  The veteran presented in August 1963 with 
symptoms of cough with yellow sputum, nausea, and fatigue.  
The diagnosis was acute bronchitis.  In November 1964, the 
veteran complained of sore throat, cough, and burning eyes.  
The diagnosis was upper respiratory infection.  The report of 
the December 1966 physical examination at separation showed 
no physical abnormalities related to the lungs and chest.  
Chest X-rays were normal.    

VA medical records dated from October 1986 to September 1990 
were negative for complaints, findings, or diagnosis 
referable to respiratory disorder.  The report of the August 
1989 VA examination showed that the respiratory system was 
normal on physical examination.  Chest X-rays were also 
normal.  

Additional VA medical records submitted with respect to an 
unrelated claim reflected multiple episodes of illness from 
December 1993 to March 1997.  Records showed diagnoses of 
upper respiratory infection, possibly bronchitis in January 
1994, bronchitis in December 1994, chronic cough in January 
1995, acute bronchitis in July 1995, and bronchitis in March 
1996.   

The veteran submitted a claim for service connection for a 
lung disorder in August 1997.  VA medical records received in 
connection with that claim indicated that the veteran 
presented on two occasions in January 1997 with symptoms.  
The assessment was upper respiratory infection/bronchitis and 
acute bronchitis, respectively.  The veteran returned in 
March 1997, noting that his symptoms had recurred.  The 
assessment was chronic bronchitis.  In December 1997, the 
veteran reported symptoms, as well as a history of recurrent 
bronchitis and underlying lung disease.  The assessment was 
recurrent bronchitis versus viral upper respiratory 
infection.  Chest X-rays taken at VA in September 1997 were 
normal, without change from January 1995 films.  The results 
of pulmonary function tests administered in February 1998 
were within normal limits.  

In his March 1998 substantive appeal, the veteran stated that 
he was hospitalized in service for a strep infection.  During 
that time, he developed breathing problems.  After he was 
treated and released, he continued to have minimal breathing 
problems throughout active duty.  The problems grew worse 
over the years since service.  He was diagnosed by VA as 
having chronic bronchitis.  The veteran believed that there 
was a direct relationship between the incident in service and 
his current respiratory problems.  

In an April 2001 statement, the veteran specified that he was 
treated in service for bronchitis and upper respiratory 
infection.  He had chronic lung problems from December 1966 
to March 1997, which he self treated.  He sought medical care 
at VA in March 1997 and continued to receive VA treatment.  
The veteran's September 2001 statement, which included copies 
of service medical records, related that he was hospitalized 
on active duty for 15 days for bronchitis.  He reiterated his 
belief that the in-service treatment was clearly related to 
his ongoing problems since separation.  He added that the 
bronchitis was aggravated in service by working in cold 
weather while stationed in Alaska and by breathing fumes 
while working on carrier flight decks.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 C.F.R. § 3.303(d).  

In this case, the veteran is currently diagnosed as having 
chronic bronchitis.  Service medical records reflect 
treatment for two episodes of acute bronchitis.  The veteran 
describes a continuing history of respiratory problems since 
service.  Moreover, he has expressed his belief that the 
bronchitis treated in service is related to his current 
chronic bronchitis. 

First, the Board finds that two episodes of acute bronchitis 
do not demonstrate chronic disease in service.  In addition, 
although shown in service, there is no evidence of continued 
symptoms after service.  Despite the veteran's assertions, VA 
medical records from October 1986 through December 1993 are 
negative for any complaints, findings, diagnosis, or 
treatment of respiratory disorder.  Therefore, the Board 
finds no reasonable basis for awarding service connection due 
to chronicity in service or continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.     

Moreover, the Board finds that there is no competent evidence 
of a relationship between respiratory disorders treated in 
service and the veteran's current chronic bronchitis.  
Determining the etiology or relationship between respiratory 
symptoms or disorders requires medical knowledge.  There is 
no indication that the veteran is a trained medical 
professional.  Therefore, his personal opinion as to the 
etiology of his current chronic bronchitis is not a 
sufficient basis for establishing service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board acknowledges that the RO did not afford the veteran 
a VA medical examination.  Pursuant to the VCAA, in a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C. § 5103A(d); 66 Fed. Reg. at 45,631 (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, given that there is absolutely no medical evidence of 
record that suggests a link between respiratory disorder 
shown in service in 1963 and 1964 and the veteran's current 
chronic bronchitis, the Board finds no reasonable basis to 
secure an examination or opinion.  

In conclusion, considering the entire record, the Board finds 
that the evidence is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b); 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. § 3.102).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for chronic bronchitis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303; 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. § 3.102).


ORDER

Service connection for chronic bronchitis is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



